DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	In response to applicant’s preliminary amendment received on 8/10/2020, all requested changes to the specification and claims have been entered.  Claims 1-13 were previously pending.  Claims 14-20 have been added.  Claim 12 has been cancelled.  Claims 1-11 and 13-20 are currently pending.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquisition section for…” in claim 6;
“a determination section for…” in claim 6;
“a processing unit for…” in claims 11 and 20; and
“an output unit for…” in claims 11 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8, 14 and 17 each recite the limitation "the comparison result".  There is insufficient antecedent basis for this limitation in the claims.  Use of the term “the” in the limitation gives the impression that a comparison result has already been established/determined.  However, no comparison result has been established in this or a parent claim and therefore it is unclear what comparison result the limitation is referring to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 13 recites a “A storage medium” which is not defined in the claim or specification as specifically excluding, and therefore considered to encompass, subject matter such as a “signal” or “carrier wave”.  A signal or carrier wave is not a “process, machine, manufacture, or composition of matter” and therefore the claim is considered non-statutory.  The examiner suggests amending the claim to recite “A non-transitory computer readable storage medium”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “Scalable Object Retrieval With Compact Image Representation From Generic Object Regions” to Sun et al. (“Sun”) (on IDS filed 8/10/2020).

As to claim 1, Sun discloses a method for determining feature data of image data, comprising: 
acquiring features of the image data, the features comprising a first feature and a second feature (Fig. 2, page 29:6, Section 3 “Object-Level Feature”), wherein, the first feature is Pages 29:6-7, Section 3.2, wherein a first feature is extracted from the image using a CNN model which corresponds to the first model trained in a machine learning manner), and the second feature is extracted from the image data using a second model, the second model being constructed based on a pre-configured data processing algorithm (Page 29:7, Section 3.3, wherein a second feature is extracted from the image using Vector of Locally Aggregated Descriptors (VLAD) which corresponds to the second model constructed based on a pre-configured data processing algorithm); and 
determining the feature data based on the first feature and the second feature (Pages 29:7-8, Section 3.4, wherein the first and second features extracted are fused into a single feature vector corresponding to the determined “feature data”).  

As to claim 2, Sun discloses the method for determining feature data of image data of claim 1, wherein, the acquiring features of the image data comprises ONE OF: 
extracting the first feature from the image data, and extracting the second feature from the feature region where the first feature of the image data is located; 
extracting the second feature from the image data, and extracting the first feature from the feature region where the second feature of the image data is located; and 
extracting the first feature and the second feature for the entirety of the image data (Pages 29:6-7, Section 3.2 and 3.3, wherein both the first and second features extracted via CNN and VLAD are extracted from/for the entire input image).

Pages 29:7-8; Section 3.4, wherein PCA is applied to first and second features making distance comparison more reasonable on which is based the final concatenated single feature, corresponding assigning labeled first or second feature as labeled feature data).

As to claim 4, Sun discloses the method for determining feature data of image data of claim 1, wherein, the determining the feature data based on the first feature and the second feature comprises: 
if the first feature is different from the second feature, assigning the first feature and the second feature with a first label and a second label respectively, as first feature data and second feature data respectively (Pages 29:6-7, Section 3.2, 3.3, 3.4, wherein first and second features acquired via VLAD and CNN are different and will be assigned different first and second “labels” or descriptors/values); and 
if the first feature is the same as the second feature, assigning the first feature or the second feature with a third label, as third feature data. 

As to claim 5, Sun discloses the method for determining feature data of image data of claim 1, wherein, the feature data characterizes a luminance feature, a color feature, a texture feature, a shape feature, or a spatial relationship feature of the image data (Page 29:2, wherein local and global features extracted via VLAD and CNN models characterize luminance, color, texture, shape OR spatial relationship features of the image).  

As to claims 6-10, please refer to the rejections of claims 1-5, respectively, above.  It is further noted that throughout the entire prior art of Sun (e.g. Fig. 2; sections 3.2, 3.3 and 3.4) that the acquisition section and determination section necessarily require implementation via a processor and memory.  

As to claim 11, Sun discloses a system for determining feature data of image data, comprising: a processing unit for executing the method of claim 1; and an output unit for outputting the feature data (Wherein throughout the entire prior art of Sun (e.g. Fig. 2; sections 3.2, 3.3 and 3.4) that execution of the feature extraction process is necessarily executed by via a processing unit comprising a processor and memory and feature data is output from the feature extraction process and thus processor and memory).  
 
As to claim 13, Sun discloses a storage medium having a program stored thereon, which program, when executed, executes the method of claim 1 (Wherein throughout the entire prior art of Sun (e.g. Fig. 2; sections 3.2, 3.3 and 3.4) that execution of the feature extraction process is necessarily carried out by via programmed processor/memory combination corresponding to the claimed storage medium).

Regarding claims 14 and 17, please refer to the rejection of claim 3 above.
Regarding claims 15 and 18, please refer to the rejection of claim 4 above.


As to claim 20, Sun discloses the system for determining feature data of image data, comprising: a processing unit for executing the method of claim 2; and an output unit for outputting the feature data (Wherein throughout the entire prior art of Sun (e.g. Fig. 2; sections 3.2, 3.3 and 3.4) that execution of the feature extraction process is necessarily executed by via a processing unit comprising a processor and memory and feature data is output from the feature extraction process and thus processor and memory).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON W CARTER/Primary Examiner, Art Unit 2665